DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and SEQ ID NO: 14 in the reply filed on 2/22/22 is acknowledged.
Claims 8-13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/22.

Improper Markush Rejection
Claims 2-13 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are not limited to any specific structure of nucleic acid molecule and are directed to agents that are directed to completely different targets.  Each of the agents have a different order of nucleotides and a different activity that is completely dependent upon the specific order of nucleotides.  The claims are not limited to any specific type of inhibitor (antisense oligonucleotide, siRNA, shRNA, miRNA, for example) that acts via any specific mechanism and are not limited to a single target, wherein each of the genes have completely different sequences.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific nucleic acid molecule is dependent upon the specific sequence of nucleotides.  There is no expectation that any one of the nucleotide sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity.
It is noted that the examiner has searched and examined SEQ ID NOs:1-25, which is the maximum number of sequences permitted to be searched together in a single search request.  This is a reasonable number of oligomers directed to the same target sequence.  The instant method is free of the prior art if closed to delivery of oligomers consisting of one of SEQ ID NOs: 1-25 or limited to a reasonable length limitation and comprising one of SEQ ID NOs: 1-25.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method of administering an effective amount of any nucleotide (not oligonucleotide) effective to disrupt “one or more pathways leading to sepsis”.  Firstly, the specification does not adequately describe which nucleotides from A, G, C, T, or U alone would result in the recited function.  It appears that applicant intends to recite delivery of an oligonucleotide rather than a single nucleotide.
Additionally, The specification does not adequately describe the structure required for the nucleotide (being interpreted as oligomer) to have the recited function of disrupting one or more pathways leading to sepsis.  Since the specification does not adequately describe which pathways necessarily lead to sepsis, one would not be able to readily recognize which agents directed to which targets would have the recited outcome.
The specification does not describe the structure required for the agent to have the function of being effective to decrease the expression of any inducible nitric oxide synthase target sequence by at least 50 or 75%.
With regards to claims 4-7, the claims do not recite any length limitation and therefore read upon oligomers that are thousands of nucleotides in length, for example, and comprise a shorter sequence of 4 nucleotides, for example, that is at least 70, 80, 90, or 95% identical to instant SEQ ID NO: 14, which is a genus of oligomers that would not likely function as claimed.  The minimal species of the specification are not representative of the entire claimed genus.
With regards to claim 14, the specification does not adequately describe which disorders are sepsis-related in any manner.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being delivery of any nucleotide or oligomer of any length and having minimal specificity to any nitric oxide synthase target sequence and having the function of disrupting one or more pathways leading to sepsis wherein the subject has any disorder with any relation to sepsis.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
With regards to lack of a length limitation, the claims are not limited to delivery of any specific type of oligomer.  The specification does not adequately describe the structure of the genus of agents that are effect at disrupting any specific target.  With regards to siRNA, which is a single species of the instant genus, it appears that the structure is required to be of a shorter length than the claimed genus which has no length limitation.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species within the instant enormous genus that function as claimed.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bennett et al. (WO 01/52902 A1).
Bennett et al. recite a method of treating a human having a disease or condition associated with inducible nitric oxide synthase comprising administering to said human a therapeutically effective amount of an antisense compound 8-30 nucleotides in length targeted to a nucleic acid molecule encoding inducible nitric oxide synthase, wherein the antisense compound hybridizes with and inhibits the expression of inducible nitric oxide synthase (claims 1 and 15).
Bennett et al. recite a method of treating a human having a disease or condition associated with inducible nitric oxide synthase comprising administering to said human a therapeutically effective amount of an antisense compound 8-30 nucleotides in length targeted to a nucleic acid molecule encoding inducible nitric oxide synthase, wherein the antisense compound hybridizes with and inhibits the expression of inducible nitric oxide synthase (claims 1 and 15).
Bennett et al. teach an antisense oligonucleotide that inhibits nitric oxide synthase by 76% (page 83 SEQ ID NO: 19).  The sequence is catcaaaggtggccgaga.  
It is noted that recitation of the intended use “to disrupt one or more pathways leading to sepsis”  does not introduce a specific required method step.  The only recited method step is to administer an effective amount of a nucleotide, wherein the intended outcome is to disrupt one or more pathways leading to sepsis”, wherein claim 2 requires for the nucleotide to be a nitric oxide disruptor.  Therefore, delivery of an effective amount of a nitric oxide disruptor that decreases expression by at least 80 or 75%, respectively, is anticipatory of instant claims 1-3 and would necessarily have the intended outcome via delivery of a compound that meets the instant structural limitations. 
Bennett et al. teach that inhibitors of iNOS function are used in methods to treat systemic hypotension in septic and cytokine-treated patients (page 4).  Bennett et al. teach that iNOS inhibitors are used to treat CNS disease, ischemic/reperfusion injury, and opioid usage, as well as systemic inflammatory response syndrome (page 5).
Bennett et al. teach that the oligonucleotides can be used to prevent inflammation or tumor formation (page 25).  Bennett et al. recites a method of treating diabetes, an immunological disorder, cardiovascular disorder, neurologic disorder, or ischemia/reperfusion injury via delivery of the iNOS antisense oligonucleotide (claims 1 and 15-20).
Therefore, Bennett et al. teaches treating a genus of diseases/disorders that can have a relation to sepsis by being inflammatory conditions.
It is noted that an oligomer of a reasonable antisense oligonucleotide length comprising instant SEQ ID NO: 14 is free of the prior art.  However, the claims recite that the disrupter comprises (open) a polynucleotide strand of any length that exhibits (shows/exposes) at least 70, 80, 90, or 95% identity with SEQ ID NO: 14.  
It is noted that catcaaaggtggccgaga of Bennett et al. exhibits gaga, which is 100% identical to nucleotides 1-4 of instant SEQ ID NO: 14 and therefore Bennett et al. teaches a strand that exhibits a sequence that is 100% identical to instant SEQ ID NO: 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (WO 01/52902 A1), in view of Schmidt et al. (WO 99/63988).
Bennett et al. recite a method of treating a human having a disease or condition associated with inducible nitric oxide synthase comprising administering to said human a therapeutically effective amount of an antisense compound 8-30 nucleotides in length targeted to a nucleic acid molecule encoding inducible nitric oxide synthase, wherein the antisense compound hybridizes with and inhibits the expression of inducible nitric oxide synthase (claims 1 and 15).
Bennett et al. teach an antisense oligonucleotide that inhibits nitric oxide synthase by 76% (page 83 SEQ ID NO: 19).  The sequence is catcaaaggtggccgaga.  
It is noted that recitation of the intended use “to disrupt one or more pathways leading to sepsis”  does not introduce a specific required method step.  The only recited method step is to administer an effective amount of a nucleotide, wherein the intended outcome is to disrupt one or more pathways leading to sepsis”, wherein claim 2 requires for the nucleotide to be a nitric oxide disruptor.  Therefore, delivery of an effective amount of a nitric oxide disruptor that decreases expression by at least 80 or 75%, respectively, is anticipatory of instant claims 1-3 and would necessarily have the intended outcome via delivery of a compound that meets the instant structural limitations. 
Bennett et al. teach that inhibitors of iNOS function are used in methods to treat systemic hypotension in septic and cytokine-treated patients (page 4).  Bennett et al. teach that iNOS inhibitors are used to treat CNS disease, ischemic/reperfusion injury, and opioid usage, as well as systemic inflammatory response syndrome (page 5).
Bennett et al. teach that the oligonucleotides can be used to prevent inflammation or tumor formation (page 25).  Bennett et al. recites a method of treating diabetes, an immunological disorder, cardiovascular disorder, neurologic disorder, or ischemia/reperfusion injury via delivery of the iNOS antisense oligonucleotide (claims 1 and 15-20).
Therefore, Bennett et al. teaches treating a genus of diseases/disorders that can have a relation to sepsis by being inflammatory conditions.
Additionally, it was known that inhibiting NOS is used for treatment of sepsis, as taught by Schmidt et al. (abstract).
Since Bennett et al. recite a method of treating a human having a disease or condition associated with inducible nitric oxide synthase, it would have been obvious to utilize the antisense compounds of Bennett et al. to treat a human having any disease or condition associated with nitric oxide synthase expression, including sepsis, which is a known condition treatable by NOS inhibition, as taught by Schmidt et al.
One would reasonably expect that the inhibitor of Bennett et al. would result in treatment of sepsis given that it inhibits the same target.
It is noted that an oligomer of a reasonable antisense oligonucleotide length comprising instant SEQ ID NO: 14 is free of the prior art.  However, the claims recite that the disrupter comprises (open) a polynucleotide strand of any length that exhibits (shows/exposes) at least 70, 80, 90, or 95% identity with SEQ ID NO: 14.  
It is noted that catcaaaggtggccgaga of Bennett et al. exhibits gaga, which is 100% identical to nucleotides 1-4 of instant SEQ ID NO: 14 and therefore Bennett et al. teaches a strand that exhibits a sequence that is 100% identical to instant SEQ ID NO: 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635